                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE

 UNITED STATES OF AMERICA,                   )
                                             )
                Plaintiff,                   )
                                             )
 v.                                          )     No.    3:11-CR-139-TAV-DCP-1
                                             )
 WILLIAM L. BOST,                            )
                                             )
                Defendant.                   )


                        MEMORANDUM OPINION AND ORDER

       Defendant has asked to serve the remainder of his sentence on home confinement,

 apparently requesting compassionate release under 18 U.S.C. § 3582(c)(1)(A) [Doc. 64].

 However, defendant has not alleged or demonstrated that he requested compassionate

 release from the warden of his facility, so he has failed to satisfy § 3582(c)(1)(A)’s

 exhaustion requirement, which is a mandatory prerequisite to considering the merits of

 his request. Accordingly, defendant’s motion [Doc. 64] is DENIED.

       A court generally lacks “the authority to change or modify [a sentence, once

 imposed,] unless such authority is expressly granted by statute.”      United States v.

 Thompson, 714 F.3d 946, 948 (6th Cir. 2013) (citing United States v. Curry, 606 F.3d

 323, 326 (6th Cir. 2010)). The First Step Act of 2018’s amendment of § 3582(c)(1)(A)

 revised one such exception. First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194,

 5239 (2018).     Prior to the First Step Act, a district court could grant relief under

 § 3582(c)(1)(A) only on motion of the Director of the Bureau of Prisons. Now a court

 may modify a defendant’s sentence upon a motion by a defendant if the defendant has



Case 3:11-cr-00139-TAV-DCP Document 65 Filed 05/29/20 Page 1 of 3 PageID #: 431
 exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a

 motion on defendant’s behalf or after the lapse of thirty (30) days from the receipt of such

 a request by the warden of the defendant’s facility, whichever is earlier. § 3582(c)(1)(A).

 If the defendant surmounts this preliminary hurdle, the Court may grant a sentence

 reduction “after considering the factors set forth in section 3553(a) to the extent that they

 are applicable” if it finds:

        (i) extraordinary and compelling reasons warrant such a reduction; or

        (ii) the defendant is at least 70 years of age, has served at least 30 years in
        prison, pursuant to a sentence imposed under section 3559(c), for the
        offense or offenses for which the defendant is currently imprisoned, and a
        determination has been made by the Director of the Bureau of Prisons that
        the defendant is not a danger to the safety of any other person or the
        community, as provided under section 3142(g);

        and that such a reduction is consistent with applicable policy statements
        issued by the Sentencing Commission . . .

 Id.

        Defendant apparently requests relief under § 3582(c)(1)(A) [Doc. 64], but he does

 not indicate that he has filed a request with the warden to bring a compassionate release

 motion on his behalf. Thus, the thirty (30) day clock for the warden to respond has not

 started to run. Nor has defendant had the opportunity to appeal any denial of a request by

 the warden.      Therefore, defendant has not satisfied the statutory prerequisite to

 consideration of his request for compassionate release, § 3582(c)(1)(A), a prerequisite the

 Court lacks the authority to waive. See United States v. Bolze, No. 3:09-cr-93-1, 2020

 WL 2521273, at *3–5 (May 13, 2020). Accordingly, defendant’s motion [Doc. 64] is

                                              2



Case 3:11-cr-00139-TAV-DCP Document 65 Filed 05/29/20 Page 2 of 3 PageID #: 432
 DENIED with leave to refile when he has satisfied § 3582(c)(1)(A)’s exhaustion

 requirement. Defendant’s request for appointment of counsel is DENIED as moot.

       IT IS SO ORDERED.


                                s/ Thomas A. Varlan
                                UNITED STATES DISTRICT JUDGE




                                         3



Case 3:11-cr-00139-TAV-DCP Document 65 Filed 05/29/20 Page 3 of 3 PageID #: 433
